Citation Nr: 1244087	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney-at-Law


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.

This claim came before the Board in November 2009 and June 2010.  In November 2009, the Board remanded the claims for further development, including a new VA examination.  The Board noted that the June 2005 VA examination was inadequate as the examiner erroneously noted that the Veteran had post-service noise exposure, and the examiner expressed a negative nexus opinion based solely on the fact that the Veteran had normal hearing upon service separation.  Following further development, including another VA examination in March 2010, the Board denied the Veteran's claims in June 2010.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim.  The Court issued an April 2012 Memorandum Decision which vacated the June 2010 Board decision and remanded the claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Consistent with the Court's April 2012 Memorandum Decision, the Board has determined that remand of the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus is appropriate.

Here, the Court vacated the June 2010 decision because the Board relied on an inadequate medical opinion.  Additionally, the Court found that the Board did not address the probative value of a March 2005 VA audiological consultation.  Regarding the inadequate medical opinion, the March 2010 VA examiner failed to address the Veteran's decline in hearing during service.  The Veteran's January 1966 service entrance examination demonstrated nearly perfect hearing, with the exception of right ear hearing loss at 4000 Hz.  He had a puretone threshold of 5 at 4000 Hz.  He served as a light weapons infantryman and senior rifleman, including service in Vietnam.  The Board previously found his history of service noise exposure to be credible.  In March 1968, his separation physical demonstrated hearing loss at all tested levels.  Left ear puretone thresholds were 10 decibels at the 500, 1000, 2000 Hz levels, and 15 decibels at the 4000 Hz level.  Right ear puretone thresholds were 10 decibels at the 500, 1000, 2000, and 4000 Hz levels.  Further, the Veteran served for nearly another two months following the separation physical.  The Veteran asserts that the intervening time between the separation examination and his actual separation from service was spent as a part of an Armored Division where he continued to be exposed to additional auditory trauma.  See Appellant's Brief in support of his appeal to the Court.  

In its April 2012 Memorandum Decision, the Court noted that the March 2010 VA examiner did not adequately address the decline in hearing in service.  Further, the examiner's rationale that the Veteran's current hearing loss disability was the result of nonmilitary activities involving high risk noise, was inconsistent with the Appellant's recorded history of no pre-military noise and minimal post-military noise exposure.  As such, the Court held that the Board based its June 2010 denial on an inadequate medical opinion.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  See also Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Here, the March 2010 VA examination was clearly not adequate.  As such, a new VA examination must be obtained.  The Court also explained that because the March 2010 VA examiner related the Veteran's tinnitus to his hearing loss, the issues are inextricably intertwined and his claim for tinnitus was remanded as well.  

As noted above, the Court also found that the Board did not clearly address favorable evidence of record in its June 2010 decision.  Most notably, the Board did not assess the probative value of a March 2005 VA audiological evaluation that noted that it was possible that the Veteran's current hearing loss was related to military service.  

On Remand, the examiner must consider all of the pertinent evidence of record, including the March 2005 VA audiological evaluation.  The examiner should also consider the June 2006 private audiological evaluation that noted a history of possible noise trauma in service.  The examiner should also consider the Veteran's June 2006 notice of disagreement in which he explained that he had not been exposed to noise during his post-service career as an electrician and that he had experienced tinnitus ever since he was in service.  The examiner should also consider the October 2012 letter from another private audiologist who opined that the decreased hearing sensitivity from service entrance to exit is at least as likely as not related to his military history.  The October 2012 audiologist went on to note that the degree of hearing loss observed at the September 2012 private evaluation was significantly depressed compared to the thresholds observed at the service exit examination.  The October 2012 audiologist opined that the additional hearing loss is likely not related to service noise exposure as research indicates noise induced hearing loss does not progress once an individual is removed from the noise.  

On Remand, the examiner is asked to explain the significance of the Veteran's documented decline in hearing in service, as it relates to the Veteran's present bilateral hearing loss disability.  In reaching any conclusion regarding a relationship between the Veteran's current hearing loss, tinnitus, and service, the examiner should also consider the Veteran's statement that he continued to undergo service noise exposure for two months following his separation examination.  

If on Remand, the VA examiner finds that the Veteran's hearing loss or tinnitus disabilities have resolved, the examiner is asked to provide a nexus opinion for the disabilities as the evidence demonstrates that the Veteran has had current disabilities during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that Veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is requested to afford the Veteran a VA audiological examination to determine the nature and etiology of his diagnosed hearing loss and tinnitus.  The VA examiner must thoroughly review the Veteran's claims file and a complete copy of this Remand in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  Thereafter, the VA examiner should specifically address the following: the Veteran's decline of hearing during service; the Veteran's statement that he continued to be exposed to noise following his service separation examination prior to service exit; his statement that he was only minimally exposed to noise following service; the March 2005 VA audiologist notation that the Veteran's hearing loss was possibly due to service; the June 2006 private audiological examination report that the Veteran had possible noise trauma in service; and the October 2012 letter from the private audiologist.  The examiner should also address the Veteran's June 2006 statement that he has had tinnitus ever since he was in service. 

Upon review of the claims file and the statements and/or records noted above, the examiner is asked to: 

a)  State whether any diagnosed hearing loss and/or tinnitus is at least as likely as not (a 50 percent probability or greater) the result of the Veteran's time in active duty service.  Provide information as to whether the kind of hearing loss diagnosed is typically caused by noise exposure, infections, the aging process, or the like.  Opine on why the Veteran's hearing loss is or is not likely caused by noise exposure experienced in service.

b)  All opinions expressed by the VA examiner should be accompanied by a complete rationale, reconciling any conflicting opinions.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed.

2.  Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, supra.

3.  Once the above actions have been completed, the AMC/RO should readjudicate the Veteran's claims.  If the benefits remain denied, a Supplemental Statement of the Case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


